Citation Nr: 1732780	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  03-26 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection, to include on a secondary basis, for peripheral neuropathy of both lower extremities.

2.  Entitlement to a higher initial rating for degenerative disc disease (DDD) of the thoracolumbar spine, rated as 10 percent disabling prior to August 25, 2015, and as 20 percent disabling thereafter.

3.  Entitlement to restoration of a 10 percent rating for bilateral hearing loss from July 1, 2016.

4.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to March 1975, from February 1979 to March 1982, from September 1984 to January 1987, and from September 1990 to June 1991. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from April 2009 and May 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The April 2009 rating decision denied entitlement to a rating in excess of 10 percent for tinnitus and entitlement to service connection for bilateral lower extremity peripheral neuropathy.  The May 2009 rating decision granted service connection for degenerative disc disease of the thoracolumbar spine and assigned a 10 percent disability rating effective December 

In October 2011, the Board, in pertinent part, remanded the claim for an increased rating for degenerative disc disease of the thoracolumbar spine.  Upon return, the Board denied the claim in a February 2013 decision.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an April 2014 memorandum decision the Court vacated and remanded the February 2013 decision as it pertained to the claim for an initial rating in excess of 10 percent for the low back disability.  The case returned to the Board and in October 2015 the claims for an increased initial rating and service connection for peripheral neuropathy were both remanded for further development by the originating agency.  The case was returned to the Board and in December 2016, at which time the claims for an increased initial rating and service connection for peripheral neuropathy were remanded for VA examinations and opinions, the claims for entitlement to restoration of a 10 percent rating for bilateral hearing loss from July 1, 2016 and entitlement to a rating in excess of 10 percent for tinnitus were remanded for issuance of a statement of the case (SOC), and the claim for entitlement to TDIU was remanded as inextricably intertwined with the other remanded issues.  An SOC was issued in April 2017 and in a timely filed VA Form 9 substantive appeal, the Veteran stated he only wished to appeal the claims for entitlement to restoration of a 10 percent rating for bilateral hearing loss from July 1, 2016 and entitlement to TDIU.  Accordingly, the claim for a rating in excess of 10 percent for tinnitus was not appealed and is not before the Board.  The case has now returned to the Board for additional appellate action.

The Board notes that the Veteran provided testimony at a February 2004 video conference hearing before a judge who is no longer at the Board.  The Veteran was offered the opportunity to attend another hearing, however in a March 2006 statement, the Veteran stated he did not want a new hearing.  

The issues of entitlement to a higher initial rating for degenerative disc disease of the thoracolumbar spine and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral lower extremity peripheral neuropathy did not originate during any period of active service or within one year of separation from such period of active service, is not otherwise etiologically related to any period of active service, and was not proximately caused by or aggravated by service-connected disability.


2.  The preponderance of the evidence at the time of the April 2016 rating decision, which reduced the Veteran's rating for his service-connected bilateral hearing loss from 10 percent to 0 percent, effective July 1, 2016, supported the decision to reduce the rating.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral lower extremity peripheral neuropathy, to include on a secondary basis, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The April 2016 rating decision, which reduced the Veteran's rating for his service-connected bilateral hearing loss from 10 percent to 0 percent, effective July 1, 2016, was proper, and the criteria for restoration of the 10 percent rating for bilateral hearing loss have not been met.  38 C.F.R. §§ 3.105, 3.344, 4.7, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In this case, VA's duty to notify was satisfied by letter in March 2002.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The duty to assist was met through the collection of pertinent treatment records and by providing the Veteran an adequate examination in November 2010, August 2015, and April 2017.  




Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may be granted on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disability.  38 C.F.R. 
 § 3.310(a).  Establishing service connection on a secondary basis requires evidence that shows: (1) a current disability exists; and (2) the current disability is either (a) proximately due to or the result of service-connected disease or injury or (b) aggravated by an already service-connected disease or injury.  Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).

The Veteran claims entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to service-connected DDD of the thoracolumbar spine.  

As for direct service connection, there is no evidence of treatment for peripheral neuropathy in the Veteran's service treatment records (STRs).  Post-service treatment records reflect the Veteran has diagnoses of neuropathy, including peripheral neuropathy and peripheral vascular disease.  

VA examinations and/or opinions were conducted in May 2012, March 2013, March 2014, May 2014, January 2016, and February 2016.  Some of those examinations were previously found by the Board to have inadequate rationales, and can not be relied on.  The Board notes in passing that all of the above examiners concluded that the Veteran's bilateral lower extremity neurological symptoms are primarily due to his poorly controlled diabetes mellitus, which is not service-connected.  
At a May 2012 VA peripheral nerve examination, the Veteran reported having constant, severe pain in both lower extremities and numbness and tingling increased with prolonged sitting, standing and walking.  On examination he had moderate paresthesias and/or dysesthesias as well as moderate numbness, mild incomplete paralysis of the sciatic nerve.  The examiner diagnosed peripheral neuropathy and opined it was secondary to his diabetes mellitus.  In a March 2013 addendum opinion, the examiner further explained that the peripheral neuropathy was secondary to the Veteran's diabetes mellitus because the Veteran did not have any symptoms on the January 2012 VA thoracolumbar spine examination and the Veteran's neuropathy symptoms are common in patients with diabetes, especially when that diabetes is uncontrolled.  

At a March 2014 VA peripheral nerve examination, the Veteran reported constant pain and mild paresthesias and/or dysesthesias in the bilateral lower extremities and numbness in all extremities.  The examiner reported there was incomplete paralysis of the radial, median, and ulnar nerves.  The examiner stated the Veteran has had poorly controlled diabetes for many years and diabetic neuropathy was a certainty.  The examiner opined that the Veteran's diabetic neuropathy is the primary neurological problem and would aggravate any neurological symptoms from his back.  

A May 2014 VA opinion reflects that the Veteran's peripheral neuropathy symptoms were due to diabetes mellitus.  The examiner went on to say that the Veteran had no radiculopathy so there was no evidence that the peripheral neuropathy was aggravated by the service-connected thoracolumbar spine disability beyond the natural progression.

A January 2016 opinion reflects that the Veteran's poorly controlled diabetes mellitus was the cause of the peripheral neuropathy, and added that any neuropathy from the lumbar disease would be made symptomatically worse by the diabetes, but the diabetes was the cause of the peripheral neuropathy.

A February 2016 opinion states that the Veteran's neuropathy is caused by poorly controlled diabetes, and is not accelerated by lumbar disc disease.  The examiner noted that the Veteran has neuropathy in his hands which cannot relate to lumbar disease.  The examiner noted the opinion was based on over fifty years experience as an internist.

At an April 10, 2017 VA examination, the VA examiner determined that the Veteran's diagnosis of severe obstructive vascular disease of the bilateral lower extremities is more likely than not associated with the Veteran's lower extremity symptoms of cramping, numbness, and tingling.  The examiner stated that an EMG is risky and would not be appropriate for a Veteran with severe obstructive vascular disease.  The examiner stated the Veteran's neuropathy was less likely than not incurred in, or caused by, an in-service injury, event, or illness.  The examiner also stated there was no objective evidence that the Veteran's back condition has exacerbated his diabetic neuropathy.  

As for secondary service connection, the April 2017 VA examiner opined it was less likely than not the Veteran's neuropathy was caused by his service-connected DDD of the thoracolumbar spine.  The rationale provided was that the Veteran's history of numbness and tingling beginning in the hips and moving down the legs is inconsistent with radiculopathy or deficits related to his back condition making it less likely the lower extremity neuropathy is due to or the result of service-connected DDD of the thoracolumbar spine.  The examiner also stated that neither the Veteran's report of symptoms in the claims file or at the examination were consistent with radicular neurological deficits related to the mild spondylolisthesis seen on radiographic studies.  As for whether the Veteran's claimed peripheral neuropathy is aggravated by the service-connected thoracolumbar spine disability, the examiner opined it was less likely than not.  The rationale provided was that the medical evidence does not support exacerbation of neuropathy due to his back condition.  The examiner noted the Veteran has been documented to have longstanding diabetes mellitus, with a recent very elevated HGB A1c of 9.9, and his diabetes has been noted to be the cause of his peripheral neuropathy.  The examiner also stated that the examination findings and his records are not supportive of the claimed worsening of the peripheral neuropathy beyond its natural course as a result of his service-connected thoracolumbar spine disability.  Lastly, the examiner noted that the Veteran's x-ray findings were mild, and there is no objective evidence that his back condition has exacerbated his diabetic neuropathy.  

Following a review of the relevant evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to his service-connected DDD of the thoracolumbar spine disability.

As discussed above, service treatment records do not document any reference to lower extremity peripheral neuropathy during active service.  

Post-service treatment records document ongoing complaints and treatment for pain, paresthesias and/or dysesthesias, and numbness in the Veteran's bilateral lower extremities.  However, there is no evidence in the post-service treatment records that any lower extremity neuropathy is due to the Veteran's active duty service or due to or aggravated by his service-connected back disability.  

All of the VA examiners concluded that the Veteran's bilateral lower extremity peripheral neuropathy was primarily or completely due to his diabetes mellitus, a non service-connected condition.  To the extent that the March 2014 and January 2016 VA examiners discussed neuropathy in relation to the Veteran's DDD of the thoracolumbar spine, it was in a speculative manner: if the Veteran had any neurological symptoms from his back condition they could be aggravated by his diabetes.  However, as noted earlier, there is no evidence that the Veteran has neurological symptoms due to his service-connected DDD thoracolumbar spine disability.  

Given the above, the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to his service-connected DDD of the thoracolumbar spine disability.  As such, there is no reasonable doubt to be resolved, and the claim is denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Rating Reduction

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which the 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105 (e).

VA's Office of General Counsel (OGC) has held that the provisions of 38 C.F.R. § 3.105 (e) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91.  OGC held that this regulation applies only where there is both (1) a reduction in evaluation of a service-connected disability, and (2) a reduction or discontinuance of compensation payable.  A reduction in evaluation with no corresponding reduction in compensation does not meet the criteria of 38 C.F.R. § 3.105 (e).  Here, the April 2016 rating decision resulted in a reduction of the combined rating for his service-connected disabilities from 30 percent to 20 percent.  Accordingly, the due process requirements of 38 C.F.R. § 3.105 (e) do apply.

Considering the provisions of 38 C.F.R. § 3.105 (e), the rating reduction in this case does not involve a due process violation.  A January 2016 letter notified the Veteran that his bilateral hearing loss disability, rated at 10 percent disabling, was proposed to be decreased to 0 percent.  The Veteran was informed that he had 60 days to present additional evidence showing that the reduction should not occur and that he could request a predetermination hearing.  If no evidence was received within 60 days his evaluation would be reduced.  Lastly, the Veteran was informed the reduction of his hearing loss disability would result in his overall combined evaluation being reduced from 30 percent to 20 percent.  He did not submit additional evidence or request a hearing prior to when the April 2016 rating decision was issued.  Given the chronology of the process described above, the Board finds that the RO complied with the procedures required under 38 C.F.R. § 3.105 (e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond.  As such, the analysis proceeds to whether the reduction was factually warranted.

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Ratings for bilateral defective hearing range from 0 percent to 100 percent.  The basic method of rating hearing loss involves audiological test results of impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85 (2016).  

The current rating criteria include an alternate method of rating exceptional patterns of hearing.  38 C.F.R. § 4.86 (2016).  That alternative method provides that, when the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a) (2016). 

Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and then elevate that numeral to the next higher Roman numeral, evaluating each ear separately.  38 C.F.R. § 4.86(b) (2016).

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation, I through XI, for hearing impairment based only on the puretone threshold average.  38 C.F.R. § 4.85(c) (2016).  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, the existence of inconsistent speech discrimination scores, or other reasons, or when indicated under the provisions of 38 C.F.R. § 4.86 (2016).
General regulatory requirements for disability ratings must be met in making a determination regarding whether improvement is shown.  Brown v. Brown, 5 Vet. App. 413 (1993).  The entire recorded history of the disability must be reviewed.  38 C.F.R. §§ 4.1, 4.2.  The evidence must reflect an actual change in the disability and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must further show that the disability has improved in such a manner that the Veteran's ability to function under the ordinary conditions of life and work has been enhanced.  38 C.F.R. §§ 4.2, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under 38 C.F.R. § 3.344 (a), ratings for disabilities that have been have continued for long periods at the same level (5 years or more) and are subject to episodic improvement will not be reduced based on a single examination, and reductions should not be based on an examination that was less thorough and complete than the examination on which the rating was assigned.  In this case, a July 2003 rating decision increased the rating for the Veteran's service-connected bilateral hearing loss from 0 percent to 10 percent, effective February 18, 2003.  As noted, an April 2016 rating decision implemented the reduction back to 0 percent, effective July 1, 2016.  As the rating was in effect for 5 years, the provisions of 38 C.F.R. § 3.344 (a) apply.  38 C.F.R. § 3.344 (c).

At a November 1, 2010 VA audiological examination, the Veteran had puretone thresholds for the left ear of 40, 50, 75, and 95 decibels at 1000, 2000, 3000, and 4000 Hertz.  Left ear speech discrimination was 88.  The average puretone threshold was 65.  From Table VI of 38 C.F.R. §4.85, Roman numeral III is derived for the left ear.  Puretone thresholds for the right ear were 30, 35, 70, and 80 decibels at 1000, 2000, 3000, and 4000 Hertz.  Right ear speech discrimination was 88.  The average puretone threshold was 54.  From Table VI of 38 C.F.R. § 4.85, Roman numeral II is determined for the right ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.  A 0 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row II, the better ear, with column III, the poorer ear.  The audiological results do not satisfy the criteria for a compensable rating due to any exceptional hearing loss pattern.  38 C.F.R. § 4.86 (2016).  

In an April 2011 supplemental statement of the case (SSOC) the RO determined that based on the recent November 2010 VA audiological examination findings, an evaluation of 0 percent was warranted, however, the 10 percent disability rating was be continued because the rating had been in place for 5 years or more and would not be reduced on any one examination except in those instances where all the evidence of record clearly warrants that sustained improvement was demonstrated.  The RO stated that there was no evidence of sustained improvement but a future examination would be requested to determine whether or not there was sustained improvement.  

At an August 2015 VA audiological examination, the Veteran reported that he had trouble hearing everyday noises such as the television, traffic while driving, and the doorbell.  The Veteran had puretone thresholds for the left ear of 40, 50, 70, and 85 decibels at 1000, 2000, 3000, and 4000 Hertz.  Left ear speech discrimination was 94.  The average puretone threshold was 61.  From Table VI of 38 C.F.R. §4.85, Roman numeral II is derived for the left ear.  Puretone thresholds for the right ear were 40, 45, 75, and 90 decibels at 1000, 2000, 3000, and 4000 Hertz.  Right ear speech discrimination was 92.  The average puretone threshold was 63.  From Table VI of 38 C.F.R. § 4.85, Roman numeral II is determined for the right ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.  A 0 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row II, the better ear, with column II, the poorer ear.  The examiner noted that the Veteran's current test results were essentially unchanged from the test results obtained at the November 1, 2010 VA examination.  The audiological results do not satisfy the criteria for a compensable rating due to any exceptional hearing loss pattern.  38 C.F.R. § 4.86 (2016).  

The Board finds that the rating reduction from 10 percent to 0 percent, effective July 1, 2016, was supported by the factual record, was made in accordance with the governing law and regulations, and was proper.

The November 2010 VA examination found improved hearing acuity and speech recognition scores using the Maryland CNC test.  A follow-up VA audiology examination in August 2015 found pure tone thresholds and speech recognition scores virtually unchanged from the November 2010 VA examination.  The Board finds both these examinations to be adequate for rating purposes.  The evidence from the examinations warrants the conclusion that sustained improvement has been demonstrated.  Such improvement of hearing acuity indicates improvement under ordinary conditions of life and work, as discussed above.  Furthermore, as this case falls under the provisions of 38 C.F.R. § 3.344 (a), the Board notes there is more than one examination showing improvement.  The first examination in November 2010 and an additional examination 5 years later with almost identical results reflects an adequate basis for a reduction in the rating.  

The Board does not discount the difficulties that the Veteran experiences as a result of his service-connected bilateral hearing loss.  However, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric evaluations.  The Board has no discretion in the matter [Lendenmann v. Principi, 3 Vet. App. 345 (1992)] and is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  38 U.S.C. A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).







ORDER

Service connection, to include on a secondary basis, for bilateral lower extremity peripheral neuropathy is denied.


The reduction in the rating for service-connected bilateral hearing loss from 10 percent disabling to 0 percent disabling, effective July 1, 2016, was proper.


REMAND

In the December 2016 remand, the AOJ was instructed to schedule the Veteran for a new VA thoracolumbar spine examination to ensure compliance with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), as the August 2015 VA examination contained range of motion testing for active motion only.  

In accordance with the remand instructions, the Veteran was scheduled for a new VA examination in April 2017.  Unfortunately, the examination report reflects that the examiner was unable to test range of motion.  The examiner stated that the Veteran presented in a wheelchair and was not able to stand or walk without great difficulty, so range of motion was deferred in consideration of the Veteran's safety.  When asked to describe the Veteran's pain the examiner stated there was no pain noted on exam.  For the question of whether there was objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine the examiner stated 'yes', but when asked to describe including location, severity and relationship to his back condition, the examiner stated 'not able to be examined.'  

The Board finds the April 2017 VA thoracolumbar examination to be inadequate.  The examiner stated the Veteran presented in a wheelchair, although he does not have one at home, and according to the examiner he was unable to stand or walk without great difficulty, however, the examiner also stated there was no pain noted on examination.  These two statements are inconsistent, and it is unclear whether the Veteran was unable to stand or walk due to his back condition or some other factor.  As the examiner was unable to conduct a complete examination of the Veteran's thoracolumbar spine, the examination is inadequate and the Board finds a new examination is necessary to determine the severity of the Veteran's thoracolumbar spine disability.  The Veteran is reminded, however, that the VA's duty to assist is not a one-way street; the veteran has an obligation to assist in the adjudication of his claim.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Therefore, the Veteran is advised that at the time of the next examination, he must cooperate and participate meaningfully during the examination so that the results may permit the proper consideration of his claim.

The claim for entitlement to TDIU is also inextricably intertwined with the increased rating claim the Board is remanding; therefore, a decision cannot be rendered on the TDIU claim at this time and it is also remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected thoracolumbar spine disability.  The electronic claims file must be made accessible to and reviewed by the examiner.

The examination must include range of motion studies of the thoracolumbar spine in active motion, passive motion, weight-bearing, and non weight-bearing.  

The examiner should comment as to the extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups, expressed as additional range of motion loss, if possible.

If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.  

2.  Thereafter, the AOJ should readjudicate the remaining issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and he should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


